Exhibit 10.1


SUMMARY OF AMENDED AGREEMENT WITH JAMES BARR III


     Set forth below is a description of an arrangement Telephone and Data
Systems, Inc. ("TDS") agreed to effective February 13, 2003, as amended on March
6, 2006, regarding the employment and retirement of James Barr III, a Director
of TDS and President and Chief Executive Officer of TDS Telecommunications
Corporation ("TDS Telecom"):


 * Mr. Barr may work from his house in Houston, Texas for one week every six to
   eight weeks on average and may receive reimbursement for business-related
   expenditures incurred on such trips.
   
   
 * Mr. Barr may retain his company car when he retires.
   
   
 * If Mr. Barr retires on or after March 31, 2005, TDS will vest all the options
   he has been granted as of the date of his retirement.
   
   
 * If Mr. Barr is demoted or terminated prior to the time he retires for any
   reason other than for a serious violation of the TDS Code of Business
   Conduct, TDS will pay him a sum equal to his then current salary for one
   year.
   
   
 * If Mr. Barr remains employed by TDS/TDS Telecom until at least March 31,
   2005, TDS will pay him a sum equal to his then current annual salary in
   twenty-four equal monthly installments, with the initial six installments to
   be paid on or as soon as administratively practicable following the six month
   anniversary of his retirement and the remaining 18 installments to be paid
   each month after the six month anniversary of his retirement. Mr. Barr will
   be required to provide consulting services to TDS during such period in
   consideration for such payments.


--------------------------------------------------------------------------------